DETAILED ACTION
Summary
Claims 2, 4-5, 7-9, 11-17, and 19 are pending in this application. Claims 2, 4-5, 7-9, 11-17, and 19 are rejected under 35 USC 112(a). Claim 7 is rejected under 35 USC 112(b). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/30/2021 has been entered.

Claim Objections
Claim 2, 3, 5, 8, 11-14, 16, and 19 objected to because of the following informalities:
Claim 2 recites “the field generators” in lines 2. It should recite “the multiple field generators”.
Claim 4 recites “the field generators” in lines 2. It should recite “the multiple field generators”.
Claim 5 recites “for measuring position” in line 2. It should recite “for measuring a position”.
Claim 5 recites “said field generators” in line 7. It should recite “the multiple field generators”.
Claim 5 recites “the field generator” in line 21. It should recite “the at least one field generator”.
Claim 8 recites “the field generators” in line 14. It should recite “the multiple field generators”.
Claim 8 recites “said field generators” in line 18. It should recite “the multiple field generators”.
Claim 8 recites “the field generator” in line 27. It should recite “the at least one field generator”.
Claim 11 recites “the field generators” in line 3. It should recite “the multiple field generators”.
Claim 12 recites “said field generators” in line 5. It should recite “the multiple field generators”.
Claim 12 recites “the field generator” in line 20. It should recite “the at least one field generator”.
Claim 13 recites “The low-profile location pad” in line 1. It should recite “The location pad”.
Claim 14 recites “The low-profile location pad” in line 1. It should recite “The location pad”.
Claim 14 recites “said field generators” in lines 2 and 3. It should recite “the multiple field generators”.
Claim 16 recites “said field generators” in lines 1-2 and 2-3. It should recite “the multiple field generators”.
Claim 19 recites “said field generators” in lines 1-2 and 2-3. It should recite “the multiple field generators”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 4-5, 7-9, 11-17, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 5 was amended to state “the first coil comprising first wires wrapped around a first core, the second coil comprising second wires wrapped around a second core, the third core comprising third wires wrapped around the first coil, the second coil, and a third core, wherein the first coil and second coil are disposed on the third core”. This is not supported by the originally filed disclosure. The specification is completely silent regarding the structure of the magnetic field generators. A review of the specification shows the only discussion of the field generator structure occurs on Pg. 9, lines 4-22. From this section, one of ordinary skill would recognize the coils are formed with wires. However, nowhere does it discuss the coils being wrapped around cores. As the specification is silent about the cores in general, the specification also does not provide support for “wherein the first coil and second coil are disposed on the third core”. Therefore, the claim contain new matter.
Claim 8 was amended to state “the first coil comprising first wires wrapped around a first core, the second coil comprising second wires wrapped around a second core, the third core comprising third wires wrapped around the first coil, the second coil, and a third core, wherein the first coil and second coil are disposed on the third core”. This is not supported by the originally filed disclosure. The specification is completely silent regarding the structure of the magnetic field generators. A review of the specification shows the only discussion of the field generator structure occurs on Pg. 9, lines 4-22. From this section, one of ordinary skill would recognize the coils are formed with wires. However, nowhere does it discuss the coils being wrapped around cores. As the specification is silent about the cores in general, the specification also does not provide support for “wherein the first coil and second coil are disposed on the third core”. Therefore, the claim contain new matter.
Claim 12 was amended to state “the first coil comprising first wires wrapped around a first core, the second coil comprising second wires wrapped around a second core, the third core comprising third wires wrapped around the first coil, the second coil, and a third core, wherein the first coil and second coil 
All claims dependent from the above claims rejected under 35 USC 112(a) are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is dependent on claim 6. However, claim 6 has been canceled. It is not clear what features “The method according to claim 6” is bringing into the claims. Clarification is required. For the purposes of examination, the claim will be interpreted as being dependent on claim 5.
Claim 7 recites the limitation "the multiple non-concentric coils" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the claim will be interpreted as referring to the first and second coils.

Response to Arguments
Applicant's arguments filed 7/30/2020 have been fully considered but they are not persuasive.
Applicant argues that the claims have written description support. Applicant states that the arguments made were the same as those made in 15/059,628, now patented. MPEP 1701 states that “Public policy demands that every employee of the United States Patent and Trademark Office (USPTO) refuse to express to any person any opinion as to the validity or invalidity of, or the patentability or unpatentability of any claim in any U.S. patent” except in particular situations that are not applicable to the instant application. In the instant application, there is no discussion or indication that the magnetic field structure contains cores, let alone that “the first coil comprising first wires wrapped around a first core, the second coil comprising second wires wrapped around a second core, the third coil comprising third wires wrapped around the first coil, the second coil, and a third core, wherein the first coil and the second coil are disposed on the third core”. Therefore, the claimed limitations lack written description support.
Applicant acknowledges that the claims were amended to contain a base-frame and a cap. While the claims are not rejected under 35 USC 103, due to the inclusion of “the first coil comprising first wires wrapped around a first core, the second coil comprising second wires wrapped around a second core, the third coil comprising third wires wrapped around the first coil, the second coil, and a third core, wherein the first coil and the second coil are disposed on the third core”, it is not clear if the newly added limitation alone would put the application into condition for allowance. Specifically, “wherein the field-generator comprises a base-frame, wherein the first coil, the second coil and the third coil are arranged adjacent to one another within the base-frame, and wherein a cap encloses the coils within the base-frame” appears to be taught at least by Acker et al. (U.S Patent 5,752,513) (base frame Fig. 3, 12 and cap Fig. 3, 11 with first through third coil (20, 22, 24) located adjacent within the frame).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Acker et al. (U.S Patent 5,752,513), which teaches a base frame (Fig. 3, 12) and cap (Fig. 3, 11) for containing the coils (Col 4, lines 54-63).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613.  The examiner can normally be reached on Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN D MATTSON/Primary Examiner, Art Unit 3793